STRAUP, J.
(dissenting). — I cannot concur in the opinion of the Chief Justice. I do not agree with the statement in the opinion that the platform was constructed “by the men who were to load the car, for their own convenience, out of material not furnished by the company for said purpose. It was only a temporary thing of their own invention to enable them to perform their work more easily.” The record, without conflict, shows that the platform was constructed under the immediate and personal direction of appellant’s foreman, and for the purpose of enabling the men to load the ties. This foreman had charge of the crew, with which plaintiff was a member, had direct charge and supervision over the work then being prosecuted, directed and ■controlled the manner of its performance, and hired and discharged the men. His authority to do these things is not questioned. By reason of sections 1342, 1343, Rev. St. 1898, and the decisions of this court in Downey v. Min. Co., 24 Utah, 431, 68 Pac. 414, 91 Am. *487St. Rep. 798, and Jenkins v. Min. Co., 24 Utah., 513, 68 Pac. 845, the said foreman was not a fellow servant with plaintiff, but a vice principal of appellant. Because the planks with which the platform was constructed were originally furnished and designed for the purpose of a crossing could make no difference, inasmuch as the foreman was a vice principal, and ordered and directed that the platform he constructed with the said material. If the said material was not suited and adapted for the purposes of the said platform, his negligence in directing and ordering it to be used for such purposes would be all the more culpable. The platform being thus constructed under the management and direction of the foreman, it then became and it was a place or an appliance furnished and provided by the appellant. And so far as the plaintiff is concerned, it matters not where or by what means the foreman obtained the material with which he constructed it.. The question then presented is, should the -foreman, in the exercise of ordinary care, considering the purpose for which the platform was intended and expected to be used, have anticipated that the planks were liable to, and probably would, slip, from which injury would result, and therefore should have nailed the planks, or otherwise guarded against their slipping? This question, I think, under all the circumstances of the case, was one of fact for the jury, which was properly submitted to them under instructions fully regarding the rights of the defendant. The court at length charged the jury that the defendant was not an insurer of the safety of its appliances or place of work, nor was it required to use extraordinary care, but that its duty was simply to exercise ordinary care to furnish a reasonably safe place, and, if such was done, its full duty was discharged, oven though the place proved to be not reasonably safe or adequate, and that the happening of the injury, or the fact that the place or method furnished was unsafe, raised no presumption of negligence, and was not evidence thereof; that defendant was not liable for an in*488jury, resulting from accident, bnt was liable only for an injury occasioned from its negligence, and that ought to have been foreseen in the light of the attending circumstances. Nor is the fact that the platform was a temporary affair a controlling one, or at all a dividing line, when the question becomes one of fact or of law. It has but to do with the amount of care that should have been exercised in the premises, and, of course, to be considered by the jury in determining the question. The opinion further states that after plaintiff had used the platform for a period of about two hours he “slipped, fell, ’ ’ and was injured. There was a conflict in the evidence as to whether the plank slipped. Plaintiff says in positive terms one of the planks did slip as he was upon it, and about to lift or push a tie upon the car, thereby causing him to' fall, from which he claimed he sustained injury. The foreman as positively asserted that the plank did not slip at all; that the plaintiff merely slipped. But in considering a motion to direct a verdict, we must consider that evidence which is most favorable to the party against whom the motion is made.
The further question is did the plaintiff assume the risk? The effect of the opinion is that plaintiff assumed not only the usual and ordinary risks incident to his business or employment, and of plainly observable and obvious defects, but also those which he “could have learned without inconvenience,” and those which in the “exercise of ordinary care would have been revealed” to him. The lower court took substantially the same view, and so charged the jury. The trial court charged: “If, therefore, you find from the evidence in this case that the plaintiff’s injuries, if any, were occasioned as the result of an accident that was one of the ordinary risks of the business in which the plaintiff was engaged at the time and place of receiving such injury, or was the result of a risk or danger which was known to him, or which was open and obvious, or which by the exercise of ordinary care upon the part of the plaintiff *489would have been known to him, then the court charges yon” that plaintiff cannot recover. It seems, therefore, by the verdict, all those issues have been found in favor of the plaintiff. And when the opinion states that the plaintiff “must have known” of the defect in question, I think it is against the clear finding of the jury. I think the charge of the trial court upon this question and the opinion of the Chief Justice state the law more favorably to the defendant than it has a right to ask. Contributory negligence is confounded with that of assumed risk. Mr. Justice Day, in delivering the opinion of the court, well observed: “The charge of the court upon the assumption of risk was more favorable to the plaintiff in error than the law required, as it exonerated the railroad company from fault if, in the exercise of ordinary care, McDade might have discovered the danger. Upon this question' the true test is not in the exercise of care to discover dangers, but whether the defect is known or plainly observable by the employe. Railroad Co. v. McDade, 191 U. S. 64, 24 Sup. Ct. 24, 48 L. Ed. 96. The rule is also well stated wherein it is said that the employe has the right to proceed to use appliances without stopping to investigate their sufficiency or soundness, unless “the defect is so apparent as to convey to him knowledge of its unsafe and dangerous condition upon his approach without investigation. He is not bound to search for defects, or to test the appliance in advance of using it.” Bailey’s Personal Injuries, section 809; Railroad v. Pearcy, 128 Ind. 197, 27 N. E. 479. In the McDade Case, supra, it was also observed: “The question of assumption of risk is quite apart from that of contributory negligence. The servant has the right to as.sume that the master has used due diligence to provide suitable appliances in the operation of his business, and he doesn’t assume the risk of the employer’s negligence in performing such duties. The employe is not obliged to pass judgment upon the employer’s methods of transacting his business, but may assume that rea*490sonable care will be used in furnishing- the appliances necessary for its operation. This rule is subject to the exception that where the defect is known to the employe, or is so- patent as to be readily observed by him, he cannot continue to use the defective apparatus, in the face of knowledge, and without objection, without assuming the hazards incident to such a situation. In other words, if he knows of the defect, or it is so plainly observable that he might be presumed to know of it, and continues in the master’s employ without objection, he is taken to have made his election to continue in the employ of the master notwithstanding the defect, and in such case cannot recover.” I think these authorities announce the correct rule. And when this rule is applied to the facts in this case it cannot be said the fact as to the unnailed or unfastened plank was so obvious and patent that it should be said it was readily observed by plaintiff, and he is presumed to have known it, but such question was also one of fact for determination by the juy. Here it must be remembered that the plaintiff had nothing whatever to do with the construction of the platform, nor was he about the place- at the time of its being constructed. When he arrived at the place to begin his work, the platform had already been constructed, and was being used by the men in the loading of ties* under the management and direction of the foreman. He worked there about two hours before his injury. It had rained, and was muddy, and mud had been tracked onto the planks, partially covering them. The authorities say he was not required to investigate the platform to see whether it was safe, but he had a right to assume that the master had used due diligence and care in this respect. He was not obliged to pass judgment upon the method or manner of performing the work, nor was he required to investigate the sufficiency or soundness of the platform, for he had the right to assume that reasonable care was used in that regard. And if it was not done, he cannot be held to have assumed the risk thereof, *491unless, of course, the defect was so apparent and obvious as to readily convey to him knowledge of its unsafe and dangerous condition upon his approach without investigation, and whilst in the ordinary performance of his work, without looking and searching for defects. To hold otherwise is to say the servant assumes the negligence of his employer, which this court has said he does not do. Hill v. Railroad, 23 Utah, 94, 63 Pac. 814; Pool v. Railroad, 20 Utah, 210, 58 Pac. 326.
Stress is laid upon the fact that plaintiff knew of the existence of the platform, and that it was observed by him. Of course, that must be conceded; but the question is, was the fact that the planks were unnailed and unfastened plainly observable by him? While it is shown he observed and knew that one end of the planks rested upon the ground, and the other upon ties laid between the rails of the- railroad track, there is nothing in the evidence to show that he knew that the planks were unnailed or unfastened or loose, or that he knew they at any time swayed or gave way, prior to the accident, or that prior thereto he had any knowledge or notice whatsoever of the unfastened or loose condition of the planks. If we say plaintiff assumed the risk of such defect, we are obliged to say so not because he had any actual knowledge thereof, but solely because such fact was so open and so readily observed that we, as matter of law, should say that he is presumed to have known thereof, and therefore did know. When we do that, I think we are speculating with the facts, and are invading the province of the jury. For the proposition is not so clear to me whereby I can say that all reasonable minds, when considering the question, must come to the same conclusion. That the question of assumed risk in this ease was one- of fact is amply supported by the following authorities: Faulkner v. Mining Co., 23 Utah, 437; 66 Pac. 799 ; Hill v. Railroad, 23 Utah, 94, 63 Pac. 814; Pool v. Railroad, 20 Utah, 210, 58 Pac. 326 ; Miller v. Mining Co., 18 Utah, 358, 55 Pac. 58; Boyle v. Railroad, 25 Utah, *492420, 71 Pac. 988; and other cases from this court cited in the above cases.
But still a further view might be taken of the matter. Supposing it might be said that the plaintiff knew that the planks were unnailed — he not being obliged to pass judgment upon the employer’s method of construction of the platform, but having the right to assume that reasonable care had been exercised in this regard — would he not have a right to conclude, though the planks were not nailed, nevertheless the platform was reasonably safe, and could be used with ordinary safety in the prosecution of the said work? The Chief Justice, in writing the opinion in the case of Mangum v. Mining Co., 15 Utah, 534, 50 Pac. 834, used the following language: “Where an employee has knowledge of defects in machinery used in his employment, and the defects are not so dangerous as to threaten immediate injury, or the danger is not such as to be reasonably apprehended by him, his continuance in the service will not defeat a recovery for injuries resulting from said defects. If, however, the defects are so obviously and immediately dangerous that a person of ordinary prudence and precaution would refuse to use the machinery, then, if the servant continues its use, he assumes the risk. We think it was a question for the jury to determine whether, under all the circumstances in evidence in this case, the employee by continuing in his employment with knowledge of the defects, assumed the risk of the injury which he sustained.” If we apply this principle of law to this case, I cannot see how it can be said that plaintiff assumed the risk here, as matter of law.
Much stress is laid in appellant’s brief, and some in the opinion, that the principal injury to plaintiff had no connection with, and was not caused by, the accident. Some evidence is quoted to show that the injury was a mere temporary one. I do not see under what assignment of error this matter can be reviewed. There was no objection made at all when the evidence *493was introduced showing the condition of the plaintiff’s throat — his principal injury. There was no> motion made to strike it out after it was introduced. There was no request asked whereby it was or should he eliminated from the consideration of the jury. There was no exception taken to the charge of the court on this subject. The nearest assignment that approaches it is the one that the court should have directed a verdict. But I take it the court cannot direct a verdict merely because the injury was temporary and not permanent. However, I think there is evidence in the record from which it may be said that plaintiff’s condition of the throat was due to his injuries received at the time of the accident, and that it is of a permanent nature. It appears from plaintiff’s testimony that when he fell he struck his chin on a tie or on a bumper of the car. He and other witnesses said that his neck below the chin was swollen — some said as large as a fist — and discolored. Plaintiff said this swelling and discoloration disappeared from his neck, during which time he had been to see a Dr. Taylor, the company’s doctor. Then he said: “Not long after I quit going to see Dr. Taylor, my neck swelled up quite large, and then the swelling disappeared, and then, about six weeks after the accident, I first noticed this sore develop on my throat. The sore came some little time before it commenced to discharge. This condition of my throat developed something like two months after the original swelling and discoloration had gone away. ’ ’ There was no dispute but what the plaintiff had a running sore near what is termed the “Adam’s apple.” The physicians upon the part of the plaintiff testified that the pus discharged at the Adam’s apple was due either to the diseased condition of the bone at the base of the tongue, or glands in the mouth or throat. The fistula spoken of is nothing more, so to' speak, than a mere drain pipe which nature had provided for carrying away the pus and poisonous matter created from the diseased bone or affected glands. While physicians *494stated that a surgical operation would cure the fistula on his throat, yet other physicians stated that the plaintiff “has an enlarged gland and a running sore on 'his throat. The glands of his mouth are inflamed and enlarged. I think there is a chronic condition of the throat that cannot be cured nor improved.” “I think that, even if this fistula was cleared up and cured, that the glandular trouble would still exist. I am certain that the gland cannot be cured. I am not certain about the rest.” Dr. Conroy, the witness quoted by the Chief Justice, also stated: “The probabilities of a cure by an operation would depend upon where the fistula runs to, and what would have to be removed.” The physicians upon the part of the appellant claimed that the plaintiff’s throat condition and the discharge were due to catarrhal trouble, which was denied by the plaintiff and his witnesses. Taking the testimony of plaintiff’s physicians, there seems to be evidence that the diseased condition of the bone or affected glands is incurable, and therefore permanent. It was then for the jury to say whether that condition was traceable to the injury received at the time of the accident. Plaintiff had testified that prior to1 his accident he was healthy and had no throat or catarrhal trouble whatever. The jury may well have come to the conclusion that the diseased condition of the bone or glands was due to the violence or injury inflicted upon the plaintiff at the time of the accident, and that, though the swelling and surface discoloration of the throat had disappeared, still there would be no discharge from the said diseased condition of bone or glands until about the time it actually did appear — six or eight weeks after the accident. May the bone at the base of the tongue, or the glands in the mouth or throat, become diseased or affected from violence, and, if so, may pus gather and be discharged therefrom, and how soon after the infliction of violence may that be expected to occur, are not at all matters of law. These *495things are mere questions of fact, depending upon a variety of conditions and circumstances.
My conclusion is, therefore, that this judgment ought to be affirmed.